AFFIRM; and Opinion Filed December 16, 2013.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00508-CR
                                      No. 05-13-00509-CR
                                      No. 05-13-00510-CR

                        MICHELLE RENAE ANDERSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F11-53993-Q, F11-63173-Q, F13-51244-Q

                               MEMORANDUM OPINION
                         Before Justices Francis, Lang-Miers, and Lewis
                                 Opinion by Justice Lang-Miers

       Michelle Renae Anderson appeals from her convictions for felony prostitution. In four

issues, appellant contends the ten-year sentences violate the United States and Texas

Constitutions, and the judgments placing her on community supervision should be modified. We

affirm the trial court’s judgments.

                                          BACKGROUND

       In cause nos. 05-13-00508-CR and 05-13-00509-CR, appellant waived a jury, pleaded

guilty to prostitution, having three or more prior prostitution convictions, and pleaded true to two
enhancement paragraphs alleging prior non-state jail felony convictions. See TEX. PENAL CODE

ANN. § 43.02(a)(1), (c)(2) (West Supp. 2013). The trial court assessed punishment at ten years’

imprisonment, probated for five years, in each case. The State later moved to revoke appellant’s

community supervision, alleging she violated several conditions of community supervision.

Appellant pleaded true to the allegations in a hearing on the motions. The trial court found all of

the allegations true, revoked appellant’s community supervision, and assessed punishment at ten

years’ imprisonment in each case.

       In cause no. 05-13-00510-CR, appellant waived a jury, pleaded guilty to prostitution,

having three or more prior prostitution convictions, and pleaded true to two enhancement

paragraphs alleging prior non-state jail felony convictions.        See TEX. PENAL CODE ANN.

§ 43.02(a)(1), (c)(2). After finding appellant guilty, the trial court assessed punishment at ten

years’ imprisonment.

                                  DISPROPORTIONATE SENTENCES

       In her first two issues, appellant contends the ten-year sentences are grossly

disproportionate to the crime and inappropriate to the offender, in violation of the Eighth and

Fourteenth Amendments to the United States Constitution and Article I, Section 13 of the Texas

Constitution. See U.S. CONST. amend. VIII, XIV; TEX. CONST. art. I, § 13. Appellant asserts

that based on the evidence she presented at trial about the abuse she suffered in childhood and

her drug addiction, she should have received further drug treatment and not severe sentences.

The State responds that appellant failed to preserve her complaints for appellate review and,

alternatively, the sentences are not grossly disproportionate to the offenses.

       Appellant did not complain about the sentences either at the time they were imposed or in

motions for new trial. See TEX. R. APP. P. 33.1(a)(1); Castaneda v. State, 135 S.W.3d 719, 723



                                                 -2-
(Tex. App.—Dallas 2003, no pet.). Thus, appellant has not preserved this issue for appellate

review.

          Moreover, punishment that is assessed within the statutory range for an offense is neither

excessive nor unconstitutionally cruel or unusual. Kirk v. State, 949 S.W.2d 769, 772 (Tex.

App.—Dallas 1997, pet. ref’d); see also Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App.

1984). Prostitution with three or more prior convictions for prostitution is a state jail felony.

With the two enhancement paragraphs, the punishment range is elevated to that of a second-

degree felony, punishable by imprisonment for two to twenty years and an optional fine not to

exceed $10,000. See TEX. PENAL CODE ANN. §§ 12.33, 12.425(b), 43.02(c)(2) (West 2011 &

West Sup. 2013). Appellant’s ten-year sentences are within the statutory punishment range. We

resolve appellant’s first two issues against her.

                   JUDGMENTS PLACING APPELLANT ON COMMUNITY SUPERVISION

          In her third and fourth issues, appellant asks us to modify the judgments placing her on

community supervision to reflect she entered open guilty pleas in cause nos. 05-13-00508-CR

and 05-13-00509-CR.        The State responds that appellant is entitled to have the judgments

modified as she requests.

          Once the trial court revoked appellant’s community supervision and imposed the

sentences, the original judgment suspending the sentence and placing her on community

supervision was no longer in effect. See Taylor v. State, 131 S.W.3d 497, 502 (Tex. Crim. App.

2004); McCoy v. State, 81 S.W.3d 917, 919 (Tex. App.—Dallas 2002, pet. ref’d). A trial court’s

judgment revoking community supervision expressly sets aside the underlying order placing

appellant on community supervision. See McCoy, 81 S.W.3d at 919. Because the orders placing




                                                    -3-
appellant on community supervision are no longer in effect, we resolve appellant’s third and

fourth issues against her.

       We affirm the trial court’s judgments.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE
Do Not Publish
TEX. R. APP. P. 47

130508F.U05




                                                -4-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


MICHELLE RENAE ANDERSON,                           Appeal from the 204th Judicial District
Appellant                                          Court of Dallas County, Texas (Tr.Ct.No.
                                                   F11-53993-Q).
No. 05-13-00508-CR       V.                        Opinion delivered by Justice Lang-Miers,
                                                   Justices Francis and Lewis participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered December 16, 2013.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE




                                            -5-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


MICHELLE RENAE ANDERSON,                           Appeal from the 204th Judicial District
Appellant                                          Court of Dallas County, Texas (Tr.Ct.No.
                                                   F11-63173-Q).
No. 05-13-00509-CR       V.                        Opinion delivered by Justice Lang-Miers,
                                                   Justices Francis and Lewis participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered December 16, 2013.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE




                                            -6-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


MICHELLE RENAE ANDERSON,                           Appeal from the 204th Judicial District
Appellant                                          Court of Dallas County, Texas (Tr.Ct.No.
                                                   F13-51244-Q).
No. 05-13-00510-CR       V.                        Opinion delivered by Justice Lang-Miers,
                                                   Justices Francis and Lewis participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered December 16, 2013.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE




                                            -7-